DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 11/26/2019 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. (hereinafter “Kondo”) in view of U.S. Patent Publication No. 20040212651 to Johnson et al. (hereinafter “Johnson”).
With respect to claim 1, Kondo discloses a printing material cartridge to be installed in a printer having a printer controller (imaging cartridges 10A to 10D FIG. 1, chip 30 disposed in each of the imaging cartridges 10A to 10D FIG. 3 Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1 and FIG. 2), the cartridge comprising: a container to contain a printing material (imaging cartridges 10A to 10D FIG. 1, Additionally, Johnson also discloses printer component 20.); and a memory (memory 32 FIG. 3, Additionally, Johnson also discloses memory 21.) to enable an exchange of information between the cartridge and the printer controller when the cartridge is installed in the printer (“The main CPU 3 of the control board 2 is connected with a chip 30 disposed in each of , the memory including a write once then read only memory (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028].), a rewritable memory (memory 32, a rewritable non-volatile memory [0027] of Kondo, Additionally, Johnson also discloses a memory that may be written to multiple times. [0028] of Johnson), and a controller to control data storage and retrieval to and from the write once then read only memory and the rewriteable memory (memory 32, CPU 31 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1, FIG. 2 and FIG. 6), and a controller to control data storage and retrieval to and from the write once then read only memory and the rewriteable memory (memory 32, CPU 31 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1, FIG. 2 and FIG. 6), and where: the memory controller controls an exchange of information with the printer controller (memory 32, CPU 31, CPU 3 FIG. 3 [0028]-[0048] of Kondo. Additionally, Johnson also discloses printer component 20, printer 12 and controller 40 in FIG. 1, FIG. 2 and FIG. 6); the memory includes a write once then read only first memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. Additionally, Johnson also  to store a single identifier identifying a group of printers owned or operated by a single entity or identified as being subject to an obligation to limit printing to the group (memory 32, ROM region 322 [0028]-[0048] FIG. 3 of Kondo. Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.); and the memory includes a write once then read only second memory address to store a prompt that, when read by the printer controller, prompts the printer controller to write the single identifier to the first memory address (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3 of Kondo. ROM region 322 [0028]-[0048] FIG. 3 of Kondo. Additionally, Johnson also discloses “...memory 21 optionally comprises a one-time writable memory so that only one printer unique identifier 14 can be written to printer component 20 only a single time” [0028]. Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.).
However, Kondo fails to specifically disclose:
fleet identifier.
Johnson discloses:
fleet identifier (“Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes one or more printer(s) 12. Also paragraph [0042] and FIG. 5 disclose that “The same single printer unique identifier 14 or plurality of different printer unique identifiers 14 can be written into every printer component 20 within array 254.” Therefore, Johnson clearly discloses a single identifier identifying a fleet of printers.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the printer identifier as disclosed by Johnson with the method/apparatus of Kondo. The motivation for doing so would have been to better identify the proper components and the proper printers. ([0020] of Johnson).
With respect to claim 2, Kondo in view of Johnson discloses comprising a single fleet identifier stored in the first memory address identifying a group of printers owned or operated by a single entity or identified as being subject to an obligation to limit printing to the group (“Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes one or more printer(s) 12. Also paragraph [0042] and FIG. 5 disclose 
With respect to claim 3, Kondo in view of Johnson discloses where the memory stores an identifier identifying a fleet of printers (“Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes one or more printer(s) 12. Also paragraph [0042] and FIG. 5 disclose that “The same single printer unique identifier 14 or plurality of different printer unique identifiers 14 can be written into every printer component 20 within array 254.” Therefore, Johnson clearly discloses a single identifier identifying a fleet of printers.).
With respect to claim 4, Kondo in view of Johnson discloses where the stored fleet identifier is a single identifier identifying a fleet of printers (“Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes one or more printer(s) 12. Also paragraph [0042] and FIG. 5 disclose that “The same single printer unique identifier 14 or plurality of different printer unique identifiers 14 can be written into every .
With respect to claim 5, Kondo in view of Johnson discloses where the printing material is toner or ink (“imaging cartridges 10A to 10D contain therein toners...” [0021] of Kondo. Additionally, [0013] of Johnson discloses an inkjet cartridge, inkjet printhead assembly, printhead and ink supply, toner supply, toner reservoir, as well as subcomponents and combinations of those components.).
With respect to claim 6, Kondo in view of Johnson discloses where the memory is embodied in an integrated circuit chip affixed to the container and operatively connected to the printer controller through a series of contact pads and conductive traces (Chip 30 FIG. 3).
With respect to claim 7, Kondo in view of Johnson discloses where the memory controller is to exchange information with the printer controller through data and clock terminals and with the memories through internal busses (Chip 30, CPU 31 FIG. 2 and FIG. 3 of Kondo).
With respect to claim 8, Kondo in view of Johnson discloses where the second memory address has a prompt value or state or a no prompt value or state (memory 32, region 323, ROM region 322 [0028]-[0048] FIG. 3 and FIG. 4 of Kondo. Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.).
claim 9, Kondo in view of Johnson discloses where the second memory address is a single bit memory location that is in an unwritten state (a logic 0) for a no prompt or in a written state (a logic 1) for a prompt (memory 32, “a one time programmable region 323 permitting writing only once” [0028] FIG. 3, “In a case where the OTP region 323 comprises a memory only permitting bitwise data rewrite from 1 to 0...” [0031] Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.).
With respect to claim 10, Kondo in view of Johnson discloses where the first memory address has an identifier value or state or a no identifier value or state (memory 32, region 323, ROM region 322 [0028]-[0048] FIG. 3 and FIG. 4 Additionally, Johnson also discloses FIG. 6 and paragraphs [0048]-[0053] which disclose that the printer controller queries the memory of the cartridge and is prompted to write a printer identifier to the memory when a cartridge with the memory is installed in a printer.).
With respect to claim 13, Kondo in view of Johnson discloses A printer including a printer controller and the printing material cartridge of claim 1 (FIG. 1 of Kondo and Johnson).



2. Claim(s) 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. (hereinafter “Kondo”) in view .
With respect to claim 11, Kondo in view of Johnson discloses the first memory address is in an unwritten state (0x0000) for no identifier or in a written state with a value representing a single fleet identifier (memory 32, region 323, ROM region 322 [0028]-[0048] FIG. 3and FIG. 4 of Kondo. Additionally, Johnson discloses identification information [0020]-[0048] of Johnson. Also “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020] of Johnson Additionally, FIG. 4 discloses a remote printer management system 200 of the present invention includes on ore more printer(s) 12. Also paragraph [0042]. 5 disclose that “The same single printer unique identifier 14 or plurality of different printer unique identifiers 14 can be written into every printer component 20 within array 254.” Therefore, Johnson clearly discloses an identification value representing an identifier for an individual printer or a group of printers.). 
However, Kondo in view of Johnson fails to specifically disclose:
a 16 bit memory location.
The tertiary reference Asauchi discloses:
a 16 bit memory location (16 bits [0067], [0075]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 16 bit memory .

3. Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20080219692 to Kondo et al. (hereinafter “Kondo”) in view of U.S. Patent Publication No. 20040212651 to Johnson et al. (hereinafter “Johnson”) and in further view of U.S. Patent Publication No. 20140177007 to Ganesan (hereinafter “Ganesan").
With respect to claim 12, Kondo in view of Johnson discloses where the single fleet identifier is of an actual identifier parameter (Johnson discloses identification information [0020]-[0048]. Also “Each printer unique identifier 14 uniquely identifies one or more printers 12 for association with printer components 20. More than one printer 12 can be associated with a single printer component 20. Likewise, more than one printer component 20 can be associated with a single printer 12.” [0020]).
However, Kondo in view of Johnson fails to specifically disclose:
a hashed, encrypted or another derived version.
The tertiary reference Ganesan discloses:
a hashed, encrypted or another derived version (encrypted, hashed [0022]-[0028] FIG. 3 For an additional example, 20120317662 to Neo et al. discloses encryption.).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hashed, encrypted or another derived version disclosed by Ganesan with the method/apparatus 

Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20120317662 to Neo et al. discloses encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853